ORDER
The Disciplinary Review Board on April 21,1997, having filed a report with the Court recommending that JERALD A. SCHRAGEN of RAMSEY, who was admitted to the bar of this State in 1970, and who was temporarily suspended from the practice of law by Order of this Court dated December 12,1995, be disbarred for violating RPC 1.8(a) (engaging in prohibited business transactions with a client); RPC 2.2(a) (acting as an intermediary between *318clients); RPC 3.3(a)(1) and (5) (making a false statement of material fact or law to a tribunal and failure to disclose to a tribunal a material fact); RPC 8.1(b) (failure to cooperate with disciplinary authorities); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having failed to appear on the return date of the Order to Show Cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JERALD A. SCHRAGEN be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that JERALD A. SCHRAGEN be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.